Filed pursuant to Rule 497(e) Registration Nos. 333-56018; 811-10303 Buffalo Funds Supplement dated April 14, 2015 to the Statement of Additional Information (“SAI”) dated July 29, 2014, and previously supplemented on October 8, 2014 and January 15, 2015 On April 2, 2015, the Board of Trustees (the “Board”) of Buffalo Funds (the “Trust”) accepted the resignation of Mr. Barry Koster from his role as Chief Compliance Officer of the Trust effective as of April 2, 2015.The Board appointed Mr. Clay E. Brethour as the Trust’s Interim Chief Compliance Officer effective as of the same date. The following disclosures in the section of the Fund’s SAI entitled “Management of the Funds”, as previously revised in the supplement dated October 8, 2014, are hereby revised to read as follows: MANAGEMENT OF THE FUNDS Board of Trustees Trustees and Officers NAME, AGE AND ADDRESS POSITION(S) HELD WITH FUNDS TERM OF OFFICE AND LENGTH OF TIME SERVED PRINCIPAL OCCUPATION(S) DURING PAST FIVE YEARS NUMBER OF PORTFOLIOS IN FUND COMPLEX OVERSEEN BY TRUSTEE OTHER DIRECTORSHIPS HELD BY TRUSTEE DURING THE PAST FIVE YEARS INTERESTED TRUSTEES(1) Joseph C. Neuberger (53) 615 E. Michigan Street, Milwaukee, WI 53202 Trustee Chairman Indefinite term and served since May 2003. One year term and served since May Executive Vice President, U.S. Bancorp Fund Services, LLC 1994 – present. 10 Trustee, USA MUTUALS (an open-end investment company with two portfolios); Trustee, Trust for Professional Managers (an open- end investment company with thirty-seven portfolios) NAME, AGE AND ADDRESS POSITION(S) HELD WITH FUNDS TERM OF OFFICE AND LENGTH OF TIME SERVED PRINCIPAL OCCUPATION(S) DURING PAST FIVE YEARS NUMBER OF PORTFOLIOS IN FUND COMPLEX OVERSEEN BY TRUSTEE OTHER DIRECTORSHIPS HELD BY TRUSTEE DURING THE PAST FIVE YEARS Clay E. Brethour (46) 5420 West 61st Place Shawnee Mission, KS66205 Trustee President and Treasurer Interim Chief Compliance Officer Indefinite term and served since August 2013 One year term and served since September 2014. Indefinite term and served since April 2015 Portfolio Manager, Kornitzer Capital Management, Inc. (management company) 2000 – present. 10 None NON-INTERESTED TRUSTEES Thomas S. Case (73) 515 Piney Creek Road Reno, NV 89511 Trustee Indefinite term and served since May 1995. Retired 10 None J. Gary Gradinger (72) Golden Star Inc. 6445 Metcalf Avenue Overland Park, KS 66202 Trustee Indefinite term and served since February 2001. Chairman and Chief Executive Officer, Golden Star Inc. (manufacturer of textile cleaning products) 1969 – present. 10 Director, MGP Ingredients, Inc. (a food ingredients company) Philip J. Kennedy (69) 116 Hermitage Hills Boulevard Hermitage, PA 16148 Trustee Indefinite term and served since May 1995. Business Consultant and C.P.A.Finance and Accounting Professor, Penn State Shenango (2001-2011). 10 None OFFICERS Rachel A. Spearo (35) 615 E. Michigan Street Milwaukee, WI 53202 Secretary One year term and served since February Vice President, U.S. Bancorp Fund Services, LLC 2004 – present. N/A N/A Each of these Trustees may be deemed to be an “interested person” of the Funds as that term is defined in the 1940 Act.Mr. Neuberger is an interested person of the trust by virtue of the fact that he is an interested person of Quasar Distributors LLC, the Funds’ principal underwriter.Mr. Brethour is an interested trustee due to his employment by the Advisor. Please retain this supplement with your SAI. 2
